Title: William Lee to the Commissioners, 23 January 1779
From: Lee, William
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Frankfort Jany. 23d. 1779
     
     In consequence of directions to me from the State of Virginia, to endeavour to obtain from the French Ministry a quantity of Canon, arms and ammunition, for the use of that State, I applyed accordingly to Count de Vergennes, when his Excellency replyed, that was a business in the department of the Secretary at War, and that he tho’t it best to get you to apply to Prince Mont Barry for them: accordingly I am now to request that you will endeavor to procure these articles, of which a List will follow this, for the State of Virginia, which will not only be a service to that State, but of an essential benefit to the common cause of America.
     The State is willing to engage to pay for these things, as soon as ever circumstances will permit it, to send their Commodities to Europe for that purpose. I have no doubt of your willingness to render the State this Service and if you are fortunate enough to succeed, on your informing me at what Ports in France these articles can be most conveniently deliver’d, I will endeavour to have them convey’d to Virginia.
     I have the Honour to be with the Highest Consideration Gentlemen Your most Obedt. & most Humble Servt.
     
      W. Lee
     
     
      
     A List of Canon &c. wanted by the State of Virginia
     
      16 Iron Canon
      —of 36 lb. ball.
      
      
     
     
      20 Do. Do.
      —of 24 lb. Do.
      
      
     
     
      16 Brass Do.
      —of 24 lb. Do.
      
      
     
     
     
      50 Rounds of grape shot
      }
      for each size of the canon
     
     
      30 Do. Chain and Double headed Do.
     
     
      Carriages, Rammers, Ladles, and all the necessary apparatus for the above Canon
      
      
     
     
      2 Brass Mortars of 10 Inches bore
      
      
     
     
      200 Shells for Do.
      
      
     
     
      6 Brass 5 Inch Howitzers
      
      
     
     
      2 Do.—8 Inch Do.
      
      
     
     
      11 Do.—5 1/2 Inch Do.
      
      
     
     
      100 Shells for each Howitzer, with fusils, match Stuff, carriages and every thing compleat
      
      
     
     
      20,000 Stand of Fusils with Bayonets compleat.
      
      
     
     
      30 Tons of best Canon powder.
      
      
     
     
      20 Ditto of Do. for Fusils.
      
      
     
    
   
    